Title: The American Commissioners to Ferdinand Grand, 6 February 1778
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John
To: Grand, Rodolphe-Ferdinand


Sir
Paris Feby 6th 1778
We hereby request That you would pay Such Bills as shall be drawn on you upon Our Acct. by the Honl. Wm. Lee Esqr. or the honl. Ralph Izard Esqr. for any sums they may have Occasion for To the Amount of Two Thousand Louis D’orrs to each of them. We are sir Your most Obedient Humble Servants (Signed)
B FS DA L
(Copy)To Mr. Grand Banker Paris
 
Notation by Franklin: Letter of Credit written to M. Grand for Messrs Lee & Izard
